                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JAMES E. HELBERG                                                              PLAINTIFF

V.                              1:19CV00012 BRW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                             DEFENDANT

                                        JUDGMENT

       Based on the order entered today, this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       IT IS SO ORDERED this 9th day of October, 2019.



                                         Billy Roy Wilson________________
                                         UNITED STATES DISTRICT JUDGE
